Citation Nr: 1641722	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neurological disorder of the hips, to include piriformis syndrome (claimed as left hip nerve damage/pain).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2014, October 2014, and November 2015, the Board remanded the appeal for further development.

The Veteran appeared at a videoconference hearing in January 2013 with a now-retired Veterans Law Judge (VLJ), and at a travel board hearing in October 2015 with the undersigned. Transcripts are of record.


FINDING OF FACT

A neurological disorder of the hips is not attributable to service, and arthritis of the hips was not manifest within one year of separation from service


CONCLUSION OF LAW

The criteria for entitlement to service connection for a neurological disorder of the hips have not been met.  §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As discussed by the Board in November 2015, the Veteran has current piriformis syndrome, diagnosed in private medical records from August 2010.

On the Veteran's December 1996 entrance examination, no abnormalities of the hips, lower extremities, or neurological system were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  However, a January 1998 service treatment record (STR) shows an assessment of left hip pain.  Further, as discussed by the Board in November 2015, hip pain was documented in February 2000.  Radiographs were normal, but the possibility of sciatica was noted.  The Veteran was placed on limited duty and given medication.  In November 2000, the Veteran was seen for low back pain made worse after sleeping and positional changes, which the Board noted could also, potentially, involve the sciatic nerve.

A VA examination was provided in March 2012, however, the examiner found there was no diagnosis pertaining to the hips and did not offer a nexus opinion.  In the November 2015 remand, the Board determined that this report was of limited probative value and remanded the appeal in order to obtain a new examination.  As described in detail in the "Notice and Assistance" section below, a VA examination was scheduled for February 2016, but the Veteran failed to report.  Neither he nor his representative have offered an explanation for his absence or requested that the examination be rescheduled.  The Board must decide the case based on the evidence of record.  38 C.F.R. § 3.655.

As the record lacks a probative opinion linking the Veteran's bilateral hip disability to service, the preponderance of the evidence is against the claim.  To the extent the Veteran himself has provided a nexus opinion, while he has competently reported his symptoms, the matter of whether his neurological symptoms, including  piriformis syndrome, relate to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that these symptoms relate to service cannot be used to establish the required nexus.

Presumptive service connection for the Veteran's bilateral hip disorder as a chronic disease is not warranted as there is no documentation of hip arthritis from within one year of the Veteran's discharge in 2001.  As for a continuity of symptomatology, arthritis was not noted during service and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by a January 2012 letter.  Moreover, at the October 2015 hearing, the undersigned clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  A VA examination was conducted in March 2012, however, as determined by the Board in November 2015, a further medical opinion was required and a second examination was ordered.  That examination was scheduled for February 2016, but the Veteran did not appear, as documented in notes from the VA facility.  The subsequent April 2016 supplemental statement of the case, sent to both the Veteran and his representative, also noted that the Veteran had failed to report to the scheduled examination. 

A review of the electronic file does not reveal a copy of a letter notifying the Veteran of this scheduled examination; however, neither the Veteran nor his representative have alleged that the failure to appear was due to a lack of advance notice of the February 2016 examination.  Neither the Veteran nor his representative have offered any explanation for his absence or requested that the examination be rescheduled.

Absent any evidence to the contrary, the Board finds that the Veteran received sufficient notification of the February 2016 VA examination based on the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 308  -09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)) (stating that there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice and that, to rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular).

The Board acknowledges that the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has drawn a distinction between "instances where the presumption of regularity [is] premised upon independent legal authority" and instances where it is based upon "evidentiary findings."  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Moreover, the Federal Circuit struck down the lower Court's application of the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id. (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).

Notably, the appellant in Kyhn expressly argued that he had been unable to attend the scheduled VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record - specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

Here, in contrast with the facts in Kyhn, neither the Veteran nor the representative have argued that there was improper notice in advance of the scheduled VA examination.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004).  The Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question." Id. at 411.

Significantly, the holding in Baxter was cited approvingly by the Court when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'").  Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds no need to consider whether the presumption of regularity has been rebutted because neither the Veteran nor the representative have argued that there was a lack of notice, or insufficient notice, of the February 2016 VA examination.

Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a neurological disorder of the hips has been met.  38 C.F.R. § 3.159(c)(4).  The appeal must be decided based on the evidence of record.  38 C.F.R. § 3.655.  

The Board is further satisfied that the RO has substantially complied with its November 2015 remand directives in that the opportunity for a VA examination was provided to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for a neurological disorder of the hips is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


